Title: From George Washington to Brigadier General James Clinton, 9 May 1779
From: Washington, George
To: Clinton, James



Dear sir
Head Qrs Middle Brook May 9th 1779

I have been favoured with Your Letter of the 29th Ulto.
The Rifle company is to march with the Troops. I did not mention it particularly, as I considered it attached to Colo. Butler’s Regiment—and that the order for their march would comprehend it. With respect to Artillery—the propriety of taking any or how much with you, will depend and must be decided by yourself on a consideration of circumstances. If you form a junction with General Sullivan at Tioga—He will have as much with him as he shall judge necessary—which may supersede the necessity of your carrying any; if it should be finally determined that you are to operate up the Mohawk river—it may be more material to have some with you. In either case you will consider the practicability or rather facility and the ease of carrying It—and the smaller the number and the Lighter the pieces the better.
The Enterprize commanded by Colonel Van Scaick merits my approbation and thanks—and does great honor to him—and All the Officers and Men engaged in it. The issue is very interesting. I have written him a line upon the occasion. With respect to the prisoners—I have requested General Schuyler to have such measures pursued for their effectual security—as he may deem necessary. Their capture may prove an important event—and produce very salutary consequences—if they are securely kept. Congress have been made acquainted with the whole of the Enterprize and it’s success. I am Dr sir with great regard Yr Most Obedt servant
Go: Washington
